MEMORANDUM **
Leonardo Lua Gallegos seeks review of an order of the Board of Immigration Appeals (“BIA”) upholding an immigration judge’s (“IJ”) order denying his application for cancellation of removal. We dismiss the petition for review.
The BIA adopted and affirmed the entirety of the IJ’s decision, including the IJ’s finding that Gallegos failed to show exceptional and extremely unusual hardship to a qualifying relative. See Abebe v. Gonzales, 432 F.3d 1037, 1039-41 (9th Cir.2005) (where BIA cites Matter of Burbano and does not express disagreement with any portion of IJ’s decision, BIA adopts IJ’s decision in its entirety). We lack jurisdiction to review the discretionary determination that Gallegos failed to show hardship, see Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003), and Gallegos does not raise a colorable due process claim, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[T]raditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”) Because we cannot review the dispositive hardship issue, we need not consider Gallegos’s remaining contentions.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3. ■